DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUNAGI et al (2011/0179209) and further in view of NAKAHIRA (U.S. 2011/0185052)

As per claims 1,12,13,14 MATSUNAG disclosed control apparatus comprising: a first operating state reception part that receives the operating state of an application as a first operating state from two or more 5terminals; a second operating state presuming part that presumes terminal priority and a second operating state to which the first operating state transits, for each of the terminals on the basis of the first operating state received by the first operating state reception part (Paragraph. 0014) [based on a priority of a detected operating state of the terminal apparatus and a priority of the interrupt event, after detecting the operating state of the terminal apparatus, when the interrupt event is generated, comprising: a detecting means for detecting changes in use conditions of the terminal apparatus; a judging means for judging whether or not a function accompanied with an audio output is in operation, when the changes in the use conditions are detected by the detecting means; and a priority changing means for changing the priority of the function in operation while maintaining the audio output of the function-in operation];  10an assumption determining part that specifies as a control target terminal a terminal to be controlled with the assumption that the operating state has changed before the operating state changes on the basis of the terminal priority and the second operating state (Paragraph.0043) [The central control section 1-10 executes programs stored in ROM 1-8 to control operations of each section. Particularly, in the embodiment, the central control section 1-10 changes the priority of a function in operation if the function accompanied with an audio output is in operation, when a change in the use conditions of the mobile communication terminal 1 is detected. In addition, this section controls a report operation that reports the generation of the interrupt event, based on the priority of operating state of the mobile communication terminal and that of the interrupt event after detecting the operating state of the mobile communication terminal 1, when the interrupt event is generated]; 

However MATSUNAGI did not disclose in detail, “and an assumption control part that executes predetermined 15processing assuming that the operating state of the control target terminal has changed to the second operating state presumed by the second operating state presuming part before the operating state of the control target terminal changes”.

In the same field of endeavor Nakahira disclosed, “The communication control apparatus of the first embodiment thus includes the terminal communication optimizer 1160 and a network communication optimizer 1310 both acting as communication optimizing functional sections. The remaining sections or components may be implemented by existing devices” (Paragraph. 0038).  

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated The communication control 

2. 	As per claim 2 MATSUNAGI-NAKAHIRA disclosed wherein the 20operating state includes a plurality of discrete operating modes of an application (MATSUNAGI, Paragraph 0036).  

3. 	As per claim 3 MATSUNAGI-NAKAHIRA disclosed further comprising an operating mode database that stores information identifying a terminal, the operating mode of the first operating state, the operating mode of 25the second operating state, the terminal priority, and information indicating whether or not the terminal is the control target terminal while associating these pieces of information with each other (MATSUNAGI, Paragraph 0036).  

4. 	As per claim 4 MATSUNAGI-NAKAHIRA disclosed wherein the first operating state includes the operating mode currently running in an 30application and the state transition probability between the operating modes (MATSUNAGI, Paragraph 0069).  

5. 	As per claim 5 MATSUNAGI-NAKAHIRA disclosed wherein the second operating state presuming part presumes the terminal priority and the second operating state on the basis of the state transition probability 51between the operating modes (MATSUNAGI, Paragraph 0036).  

6. 	As per claim 6 MATSUNAGI-NAKAHIRA disclosed further comprising a state transition probability estimation part that derives the state transition probability between the operating modes on the basis of 5history information of the first operating state (MATSUNAGI, Paragraph 0069).  

7. 	As per claim 7 MATSUNAGI-NAKAHIRA disclosed further comprising an operating mode history database that stores information identifying a terminal and the history information of the first operating state of the terminal while associating these pieces of 10information with each other (MATSUNAGI, Paragraph 0011).  

MATSUNAGI-NAKAHIRA disclosed further comprising an operating mode transition probability database that stores information identifying a terminal, information identifying an operating mode, and the state transition probability of transitioning 15to the operating mode while associating these pieces of information with each other (NAKAHIRA, Paragraph. 0094).  

9. 	As per claim 9 MATSUNAGI-NAKAHIRA disclosed, wherein the assumption determining part specifies the control target 20terminal on the basis of the remaining amount of network resources and/or the remaining amount of computing infrastructure resources (NAKAHIRA, Paragraph. 0018).  

10. 	As per claim 10 MATSUNAGI-NAKAHIRA disclosed further comprising an operating mode requirement database that stores information identifying an operating mode, information identifying a 25resource, and the amount of the resource required to execute the operating mode while associating these pieces of information with each other (MATSUNAGI, Paragraph 0069).  

11. 	As per claim 11 MATSUNAGI-NAKAHIRA disclosed wherein 30the assumption control part executes the predetermined processing on at least one of a network device, server, or application running on the control target terminal assuming that the operating state of the control target terminal has changed to the second operating state presumed by the second operating state presuming part before the 52operating state of the control target terminal changes (MATSUNAGI, Paragraph 0043).


Conclusion

12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.



14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443